Citation Nr: 1714480	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  16-59 069	)	DATE
	)
	)


THE ISSUE

Whether an October 4, 2007, decision in which the Board of Veterans' Appeals (Board) denied service connection for obstructive sleep apnea should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to February 1995 in the United States Army.  He is the moving party.  

This matter is before the Board as an original action on a motion received in August 2016, in which the moving party alleges CUE in an October 2007 Board decision that denied service connection for obstructive sleep apnea.

The Veteran also appealed the issues of whether new and material evidence has been received to reopen claims for service connection for fatigue and muscle twitching, service connection for gout, increased ratings for pes planus and bilateral hallux valgus, and entitlement to an earlier effective date for the grant of service connection for obstructive sleep apnea.  In August 2016, the Veteran testified on these matters before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  These issues are subject to a separate Board decision also being issued at this time.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  In an October 2007 decision, the Board denied the Veteran's claim for service connection for obstructive sleep apnea.

2.  The moving party has failed to show that the October 4, 2007, Board decision contains an error, of fact or of law, that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSION OF LAW

The October 4, 2007, Board decision does not contain CUE regarding the denial of service connection for obstructive sleep apnea.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1403, 20.1404 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  However, the Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to motions asserting clear and unmistakable error in prior final Board decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). 


Law and Analysis

Unless the Chairman orders reconsideration, or another exception to finality applies, Board decisions are final as of the date rendered.  See 38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. § 20.1100 (a) (2016). 

Initially, the Board notes that the Veteran submitted a copy of a motion for reconsideration that was dated on September 29, 2010, and addressed to the Board's Director of Management and Administration.  This motion was denied by the Board in March 2017.   

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994) and Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Rules of Practice of the Board, set forth at 38 C.F.R. Part 20 (2016).  Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 20.1403, relates to what constitutes CUE and what does not, and provides as follows:  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  In general, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. 

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c). 

Rule 1403 offers the following examples of situations that are not clear and unmistakable error:  (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist; and (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d). 

Moreover, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

A motion for revision of a Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable Department of Veterans Affairs file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to re-filing under this subpart.  38 C.F.R. § 20.1404(a).  

In this case, the moving party's CUE motion has complied with the basic requirements of 38 C.F.R. § 20.1404(a).  Moreover, the moving party has raised several allegations of error related to the how the facts were weighed or evaluated by the Board.  In correspondence received in August 2016, he expressed disagreement with the Board's decision, noting that he has had sleep apnea since he filed his original claim in September 1997, and that the Board's decision was inconsistent with the RO's April 2015 rating decision that granted service connection for sleep apnea.   He also submitted copies of September 2010 and April 2015 letters from Dr. M.B. (initials used to protect privacy), in which the physician opined that it was more likely than not that the Veteran's sleep apnea was present while he was on active duty.  In addition, he submitted statements from his friends and family members who indicated that he had symptoms of sleep apnea dating back to his active duty.  See August 2016 statements.

The review for CUE in a prior Board decision is based on the record and the law that existed when that decision was made.  See 38 C.F.R. § 20.1403(b).  Thus, the evidence submitted by the Veteran after the October 2007 Board decision, such as the letters from Dr. M.B. and lay statements from his friends and family, cannot form the basis of a finding of CUE.  To the extent the moving party disagrees with the Board's determination that the Veteran's sleep apnea was not clinically demonstrated in service or etiologically related to service, disagreement as to how the facts were weighed or evaluated does not constitute CUE.  See 38 C.F.R. § 20.1403(d)(3).

Although the RO more recently granted service connection for sleep apnea, this decision was based, in part, on Dr. M.B.'s letters and lay statements indicating that the Veteran's sleep apnea at least as likely as not began during active service.  However, this evidence favorable to the claim was not on file in October 2007 when the Board made its decision.  Again, in terms of whether CUE existed in the Board's October 2007 decision, only the evidence of record at the time that decision was made is considered.  38 C.F.R. § 20.1403(b)(1).  

In March 2017 correspondence, the moving party also asserted that the Board failed to ensure that the Veteran was provided with an adequate VA examination and failed to obtain an etiology opinion regarding his sleep apnea.  However, the failure to fulfill the duty to assist does not constitute CUE.  38 C.F.R. § 20.1403(d); see also Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  

In addition, the moving party alleged that the Board failed to consider service connection on a direct basis under 38 C.F.R. § 3.303(a).  The Board disagrees.  A thorough reading of the October 2007 decision indicates that the Board considered whether sleep apnea was directly related to the Veteran's service, but found no nexus.  The moving party also noted that "[t]he very discussion by the Board demonstrates that the veteran's fatigue and sleep issues dated back to his active duty service . . ."; however, the Board was simply noting the Veteran's self-reported history.  In its Findings of Fact, the Board determined the weight of the evidence indicated that sleep apnea was not clinically demonstrated in service.  

The moving party also alleged that the Board inappropriately cited the 1992 Espiritu case while considering the Veteran's lay statements.  See Espirtu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this regard the Board found that the Veteran was not competent to provide an opinion as to diagnosis, date of onset, or cause of disability.  The moving party notes that the Court had moved beyond the holding in Espiritu to find a layperson competent to testify as to his symptoms and the continuity of such symptoms.  See Layno v. Brown, 6 Vet App. 465, 469 (1994), McLendon v. Nicholson, 20 Vet App. 79, 84 (2006).  The Court had also found that medical evidence was not necessarily required in every case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Even assuming the Board cited Espiritu for the premise that medical evidence was required in every case, the moving party has not demonstrated that a different result would have ensued if the more recent caselaw had been cited and applied.  The Board still would have had to determine whether a layperson is competent to diagnose sleep apnea.  Generally, as in this case, a sleep study is conducted to confirm the diagnosis.  Thus, it would have been reasonable to conclude that the diagnosis of sleep apnea, its onset, and its etiology require medical expertise and that the Veteran was not competent to provide an opinion on this particular matter.  Thus, the Board's finding that the Veteran was not competent does not constitute CUE.  

Furthermore, the October 2007 decision did not find that the Veteran was not competent to report his symptoms, such as fatigue and difficulty sleeping.  It is clear that these statements were considered and discussed, but that the Board ultimately found the evidence against the claim to be most probative.  Again, disagreement as to how the facts were weighed or evaluated does not constitute CUE.  

Based on the foregoing, moving party has failed to show that the October 4, 2007 Board decision contains an error, of fact or of law, that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Hence, the Veteran's CUE motion must be denied.  

ORDER

The motion for revision or reversal of the October 4, 2007, decision in which the Board denied service connection for sleep apnea, on the grounds of CUE, is denied.



                       ____________________________________________
ANTHONY C. SCIRÉ, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



